 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-po-00196-SAB
12                         Plaintiff,                   [Citation #7476862 CA/82]
13   v.                                                 MOTION AND ORDER FOR DISMISSAL
14   SALVADOR ACEVES,
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Gary M. Leuis, Special Assistant United States Attorney, hereby moves to dismiss Case No.
20 1:18-po-00196-SAB [Citation #7476862 CA/82] against SALVADOR ACEVES without prejudice in

21 the interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: November 5, 2018                                Respectfully submitted,

23                                                        McGREGOR W. SCOTT
                                                          United States Attorney
24
                                                  By:     /s/ Gary M. Leuis
25                                                        GARY M. LEUIS
                                                          Special Assistant United States Attorney
26

27

28
                                                         1
29

30
 1
                                               ORDER
 2

 3            IT IS HEREBY ORDERED that Case Number 1:18-po-00196-SAB [Citation #7476862 CA/82]
 4 against SALVADOR ACEVES be dismissed without prejudice, in the interest of justice.

 5

 6 IT IS SO ORDERED.

 7
     Dated:     November 6, 2018
 8                                                UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29

30
